Citation Nr: 1627183	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a skin condition.

7.  Entitlement to service connection for hiatal hernia, claimed as gastroesophageal reflux disease (GERD).  




WITNESSES AT HEARINGS ON APPEAL

The Veteran and his Spouse


REPRESENTATION

Appellant represented by:	John A. Berry, attorney 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in January 2009 and January 2015.

In December 2009 the Veteran testified at a personal hearing before the RO's Decision Review Officer (DRO) that addressed the issue of service connection for PTSD. The Veteran and his Spouse testified in a videoconference hearing on that issue before the undersigned Veterans Law Judge in May 2011.  Transcripts of both hearings are of record.  The Veteran has not requested a hearing in regard to the other issues adjudicated herein.

In January 2014 the Board denied service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court for Veterans Appeals (Court), and the Board decision was vacated by the Court and returned to the Board pursuant to a Joint Motion of the Parties.
In January 2015 the Board remanded the issue of service connection for PTSD to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also currently on appeal are the issues of entitlement to service connection for a pulmonary disorder, service connection for a disability manifested by leg cramps and service connection for a disability manifested by back pain.  The Board remanded these issues to the AOJ for additional development in February 2016.  These issues are still on remand, and will be the subject of a decision when they are returned to the Board by the AOJ.  

The issues of service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the Decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is service-connected for major depressive disorder (MDD); he does not have diagnosed PTSD that is incurred in or otherwise related to service.   

2.  The Veteran is presumed to have been exposed to herbicides during service in the Republic of Vietnam and is shown to have coronary artery disease, a disorder presumptively caused by herbicide exposure.  

3.  The Veteran does not have sleep apnea or hiatal hernia/GERD that is incurred in or otherwise related to service, or proximately caused or aggravated by a service-connected disability.

4.  The Veteran does not have a skin condition that is related to herbicide exposure or otherwise related to service. 



CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   

2.  The requirements to establish entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).   

3.  The requirements to establish entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   

4.  The requirements to establish entitlement to service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).   

5.  The requirements to establish entitlement to service connection for hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided by letters in April 2008 and April 2014, and the Veteran had ample opportunity to respond prior to the rating decisions on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Service treatment records, service personnel records and post-service treatment records have been obtained and associated with the file.  The Veteran has not identified any existing medical evidence that should be obtained before the claims are adjudicated, nor is the Board aware of any such outstanding evidence.  

The Veteran has also been afforded VA examinations in support of his request for service connection for PTSD, heart condition, sleep apnea and hiatal hernia/GERD, in which the examiners articulated medical opinion regarding the merits of the claims.  The Veteran was not afforded a skin disorders examination, but there is no evidence of a skin disorder in service or for many years thereafter, and there is no competent evidence suggesting the current condition is related to service.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was also afforded hearings before the DRO and before the Board, during which he presented oral argument in support of his claim for service connection for PTSD.  As explained in the Introduction, he has not requested a hearing in support of the other issues on appeal, which arise from a different rating decision.  
Based on review of the record, the Board finds there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied.

Applicable Legal Principles

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including hypertension and other cardiovascular-renal disease, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker 708 F.3d 1331, 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

There is a rebuttable presumption of exposure to herbicides if claimant served in the Republic of Vietnam, even if there is no record of treatment in service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  The Veteran in this case is shown to have served in Vietnam during the period October 1967 to October 1968, so exposure to herbicides is presumed.

Certain diseases are presumptively associated to herbicide exposure, if the requirements of 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.307(d) are also satisfied. These presumptive diseases are listed in 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  However, notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non-service-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.



Evidence and Analysis

Service connection for PTSD

The Veteran is service-connected for major depressive disorder (MDD), rated as 50 percent disabling.  On appeal, the Veteran s specifically seeks service connection for PTSD.  There is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).    

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.

Service treatment records (STRs) show no indication of psychiatric problems during service.  During separation examination the Veteran specifically denied depression, excessive worry or nervous trouble of any sort.  The Veteran was noted to have normal psychiatric evaluation on separation.  He was discharged from service in October 1968.  

The Veteran's service personnel record establishes he served in the Republic of Vietnam from October 1967 to October 1968, which includes the campaign Counter-Offensive Phase III.  

In June 2008 the Veteran submitted a PTSD stressor statement citing having been involved in several ambushes and firefights while driving in convoys in the areas of An Khe, Pleiku and Quinhon.  During these operations he was in fear of personal danger.  A November 2008 VA memo states the RO conceded the Veteran's reported stressor of having been subjected to mortar and rocket attacks in Vietnam.
Accordingly, the remaining question is whether the Veteran has been diagnosed as suffering from PTSD as a consequence of such stressor.

A July 2008 treatment note by the mental health clinic at Hastings Indian Hospital (hereafter, Hastings Hospital) shows diagnosis of PTSD. 

The Veteran had a VA-contracted psychiatric examination in December 2008, performed by a psychiatrist who reviewed the claims file.  The Veteran related stressors of being hauling ammunition in a convoy that came under attack; he was frightened for his life because there was nowhere to hide.  He described his resulting symptoms such as dreams, recollections, avoidance and depression.  The Veteran also related his pre-service and post-service history, including personal relationships, school and occupation.  The examiner noted that the Veteran had been diagnosed with PTSD by Hastings Hospital.  However, the examiner stated that the Veteran did not meet the diagnostic criteria for PTSD because his concentration problems apparently began in grade school and his sleep impairment appears to be related to nocturia secondary to an enlarged prostate; also, the Veteran's reported re-experiencing symptoms occur too infrequently to be a significant problem.  Further, the symptoms the Veteran endorsed during the VA examination were inconsistent with the frequency/severity he had reported at Hastings Hospital.  Accordingly, the Veteran does not meet the Axis I criteria for PTSD, and should instead be diagnosed with depressive disorder not otherwise specified (NOS).  

The Veteran had a VA PTSD examination January 2010, performed by a psychologist who reviewed the claims file.  The Veteran reported having been bombed and mortared in Vietnam, and having been stuck in a convoy during an attack.   The examiner performed a mental status evaluation (MSE) and noted observations in detail.  The examiner stated that the Veteran's response to his combat-related stressor showed intense fear but did not show helplessness or horror.  The Veteran reported that his PTSD-related symptoms would become manifest once per month, lasting 10-30 minutes, and had been getting better over time.  The examiner stated that the Veteran did not meet the criteria for diagnosis of PTSD; rather, the correct diagnosis was major depression due to medical condition (listed as hearing loss, tinnitus, asthma, lung problems, sleep apnea, back pain, elevated blood pressure and post-polio syndrome).  The examiner stated that the Veteran was primarily distressed over his lung and coughing problems.  In sum, the Veteran did not meet Criterion C for diagnosis of PTSD (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness) although his stressor of being mortared meets the criteria of stressful event.  The examiner stated that the observations made in this examination were consistent with the observations made by the VA psychiatrist in the December 2008 examination.

The Veteran's spouse testified before the Board in May 2011 that the Veteran was a happy-go-lucky person before he went to Vietnam, but after he returned from Vietnam he was depressed, restless and temperamental.  She also testified the Veteran did not have nightmares prior to service but had nightmares since his return from Vietnam.

Ms. LC submitted a statement in May 2011 attesting that she had known the Veteran for 25 years.  Since returning from Vietnam the Veteran has been in poor health emotionally; he has been severely depressed, with no hobbies and no interest in developing friendships.  

The Veteran's spouse submitted a letter in May 2011 asserting that the Veteran has nightmares and does not sleep well at night.  Ms. LH submitted a letter in May 2011 attesting that she had only known the Veteran for one year, but had observed him to deteriorate emotionally, with shortened temper and apparent difficulty comprehending conversation.

In May 2011 the Veteran's Vet Center counselor, a Master of Social Work (MSW), submitted a letter stating the Veteran has symptoms indicative of PTSD related to combat trauma.  The counselor submitted an essentially identical letter in January 2013.

In June 2011 the Veteran's son and his daughter-in-law submitted letters describing the Veteran's observable symptoms including depression and social withdrawal.

The Veteran was treated at the Vet Center from April 2011 to November 2012.  The records include diagnosis of PTSD due to combat-related stressors, as entered by the VA MSW cited above.

The Veteran had a VA PTSD examination in April 2013, performed by a psychologist who reviewed the claims file and noted that the Veteran was receiving treatment for depression and PTSD-related symptoms.  The Veteran described having been involved in a convoy that was attacked by rocket fire; soldiers in the truck in front of the Veteran were hit and injured.  The Veteran described his symptoms in response to this stressor.  The examiner stated the Veteran does not meet the criteria for PTSD; although he meets criterion A (the Veteran experienced, witnessed or was confronted by an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others) and criterion B (recurrent distressing dreams of the even) his current symptoms were sub-clinical in severity.  However, the Veteran does meet the criteria for moderate and recurrent MDD as secondary to the service-connected bilateral hearing loss.  

Based on the examination cited above the RO issued a rating decision in April 2013 that granted service connection for MDD as secondary to the service-connected hearing loss disability.  

The Veteran had a VA mental disorders examination in December 2014, performed by a psychologist.  The only mental disorder diagnosed by the examiner was MDD, moderate.

The Veteran's spouse submitted a letter to VA in September 2015 describing that while the Veteran was driving in convoy in Vietnam a truck blew up in front of him, killing a friend; he still has nightmares of this event.  The Veteran also became depressed because he was abused in service for reporting he had polio, which nobody believed.  The Veteran returned from service greatly depressed and has struggled emotionally ever since.  

In October 2015 the Veteran's spouse, daughter-in-law and granddaughter submitted letters describing the Veteran's current, observable psychiatric symptoms.  Because these letters do not relate to the question of service connection they will not be discussed herein.

On review of the evidence above, the Board finds at the outset that the Veteran is shown to have one or more combat-related stressors, as conceded by the RO.  However, there is conflicting medical opinion in regard to whether he has diagnosed PTSD in response to those stressors; the treatment note from Hastings Hospital and the opinion by the VA Vet Center MSW show diagnosis of PTSD, but the VA examiners in December 2008, January 2010 and April 2013 specifically opined that the Veteran does not have PTSD.  Because the VA examiner in December 2014 found no diagnosed disorder other than MDD, it is also a negative opinion.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

Applying the criteria of Nieves-Rodriguez to the conflicting diagnostic opinions in this case, the Board finds the opinions of the VA examiners to be more probative.  The July 2008 treatment note from Hastings Hospital notes "history" of PTSD and does not cite any stressors; accordingly, it does not appear to be a current diagnosis and also does not show the requisite factual predicate that is the first prong of Nieves-Rodriguez.  The  Vet Center MSW was aware of the Veteran's service-connected stressors, but the VA examiners provided a more fully-articulated opinion demonstrating why the Veteran's symptoms on examination did not meet the diagnostic criteria for PTSD; the VA examiners' opinions accordingly more fully comply with the second and third prongs of Nieves-Rodriguez.  Further, the Board places a higher probative value on diagnoses rendered by psychiatrists and psychologists than on a conflicting diagnostic opinion rendered by an MSW.    

Based on the analysis above the Board finds the most probative diagnostic opinions of record show the Veteran does not have PTSD resulting from his in-service stressors.

In making this determination the Board does not doubt the credibility of the Veteran in reporting his experiences in service, and does not doubt the competence and credibility of the Veteran's family and acquaintances in describing his observable symptoms.  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Also, the specific diagnosis of a psychiatric disorder is a complex medical question that is not within the competence of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's representative submitted letter in January arguing that the Veteran should be afforded a new PTSD examination because the last examination was performed more than a year before and is therefore "stale."  The representative specifically argues that the Veteran, while not diagnosed with PTSD at the time of the last examination, may now meet the diagnostic criteria for such diagnosis because his symptoms had worsened.  The Board disagrees.  As described above, the Veteran has been afforded four psychiatric examinations during the course of the appeal, none of which show diagnosis of PTSD.  There is no evidence of record since the last VA examination in December 2014 suggesting that a change of diagnosis has been considered by any competent clinician.  Further, the Court has stated that examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Those criteria are met in this case.  

Based on the evidence and analysis above the Board finds the Veteran does not have diagnosed PTSD that is incurred in or otherwise related to service.  Accordingly, the criteria to establish entitlement to service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Service connection for a heart condition

As discussed above, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  There is a presumptive connection between exposure to herbicides and ischemic heart disease, including but not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and, stable, unstable and Prinzmetal's angina.  For purposes of this section, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

STRs show no indication of heart problems during service.  During separation examination the Veteran specifically denied history of chest pain or pressure or history of palpitations or pounding heart.  The Veteran was noted to have normal heart on separation.  He was discharged from service in October 1968.  

The Veteran had normal chest X-rays in September 1989, March 1992, November 1993, January 1995, May 1998, July 1999 and August 1999.  Chest X-ray at Hastings Hospital in April 2000 noted mild ectasia of the thoracic aorta but X-ray in March 2001, May 2002, February 2003, March 2004, February 2005 and October 2006 showed no significant cardiac abnormality.  

A Hastings Hospital treatment note in October 2006 states the Veteran's ejection fraction (EF) had declined to 45 percent and additional tests would be performed.  X-rays in November 2006 and December 2006 showed no active cardiac disease.  CT of the thorax in December 2006 showed normal heart and great vessels.  Chest X-ray in August 2007 showed no active cardiopulmonary disease.  Chest X-ray in July 2007 showed ectatic atherosclerotic thoracic aorta but was negative for acute process.  CT of the thorax in September 2007 showed no significant cardiac abnormality.  Chest X-ray in June 2009 showed no acute process identified.
 
In May 2010 the Veteran presented to Hastings Hospital complaining of chest pain.  The clinician noted history of hypertension, osteoarthritis, gout and polio.  The clinical impression was "chest pain."  Electrocardiogram showed sinus tachycardia, but no diagnosed heart disorder was recorded.  Chest X-ray showed normal heart and pulmonary vasculature.  

Chest X-ray at Hastings Hospital July 2011 showed borderline cardiac enlargement, but X-ray in August 2011 and October 2011 was unremarkable.  EKG in August 2011 was normal.

In his present claim for service connection, received in April 2014, the Veteran asserted his claimed heart condition is directly due to service or possibly secondary to Agent Orange exposure. 

The Veteran had a computed tomography (CT) scan of the chest at Hastings Hospital in May 2015 that showed atherosclerotic vascular disease and coronary artery disease (CAD).  Because CAD is a disease presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e), the Veteran is entitled to service connection without further medical opinion regarding nexus.

Reasonable doubt in this matter has been resolved in the Veteran's favor.   

Service connection for sleep apnea

STRs show no indication of a sleep disorder during service.  During separation examination the Veteran specifically denied frequent trouble sleeping.  The Veteran was discharged from service in October 1968.

A sleep study at St. Francis Hospital in November 2007 showed obstructive sleep apnea (OSA) with hypoxemia and snoring.  

Dr. Gregory Felzien submitted a letter in April 2008 stating the Veteran had been identified in a sleep study as having OSA.  This was followed by evaluation by a pulmonologist, which was ongoing.  Dr. Felzien stated that the Veteran's present sleep disturbance was of unclear etiology.  There was a possible relationship to post-polio syndrome; efforts were ongoing to delineate the Veteran's underlying pulmonary issues.

In his present claim for service connection, received in April 2014, the Veteran contends that sleep apnea, or sleep problems, is directly due to service or possibly secondary to a mental disorder/PTSD.

The Veteran had a VA sleep apnea examination in January 2015, performed by a physician who reviewed the claims file.  The examiner noted that OSA was documented in 2008.  The examiner also noted that the Veteran is morbidly obese, with body mass index (BMI) of 40.  The examiner stated that the Veteran's OSA is not likely related to PTSD and more likely related to his morbid obesity.
  
The Veteran had a sleep study at Hastings Hospital in August 2015.  He was noted to have OSA with hypoxemia; he was also noted to have "extreme obesity" with BMI of 42.  The clinician stated the Veteran urgently needs to lose weight in order to preserve life and function.

Review of the evidence above shows the Veteran to be diagnosed with OSA. Accordingly, the first element of service connection - medical evidence of a disability -is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case there is no evidence, to include any lay evidence offered by the Veteran, to show that he had sleep problems during service.  There is also no evidence showing that the present sleep apnea, which was first documented 39 years after separation from service, is somehow related to service.  The VA examiner stated an opinion that the Veteran's sleep apnea is caused by his body habitus; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Further, the opinion of the VA examiner is not contradicted by any other medical evidence or opinion of record.

The Veteran is service-connected for a psychiatric disability, MDD.  To the extent that the Veteran's  MDD causes sleep impairment in the form of insomnia, nightmares, etc., such symptoms are specifically envisioned by the Schedule of Ratings for Mental Disorders, 38 C.F.R. § 4.130.  In regard to OSA specifically, this is a disorder characterized by recurrent interruptions of breathing during sleep due to temporary obstruction of the airway by lax, excessively bulky or malformed pharyngeal tissues (soft palate, uvula and sometimes tonsils) with resultant hypoxemia and chronic lethargy.  See Stedman's Medical Dictionary, 27th ed., pg. 111.  Thus, OSA is mechanical respiratory disorder; the Veteran has not shown any evidence supporting a relationship between OSA and any service-connected disability and the Board is also unaware of any such possible relationship. 

In sum, based on the evidence and analysis above the Board finds the Veteran does not have sleep apnea that is incurred in or otherwise related to service.  The Board also finds no evidence that the Veteran's sleep apnea is caused by or aggravated by a service-connected disability.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Service connection for a skin condition

As discussed above, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  There is a presumptive connection between exposure to herbicides and chloracne; other skin diseases are not presumptive.  The Veteran is not shown to have chloracne, so there is no presumptive relationship between his claimed skin condition and herbicides.  Also, there is no medical evidence showing a relationship between his actual skin condition, diagnosed as   eczema and/or actinic keratosis, and herbicides.  Combee, 34 F.3d 1039, 1042. 

STRs show no indication of a chronic skin disorder during service.  During separation examination the Veteran specifically denied history of skin diseases, and he was noted to have normal skin on separation.  He was discharged from service in October 1968.  

A September 1974 treatment note from Muskogee General Hospital states the Veteran's skin was unremarkable on examination.  Hastings Hospital treatment note in January 2007 and June 2007 noted the skin as being dehydrated but no rash; Hastings Hospital treatment notes in June 2006, August 2006, November 2006, December 2006, April 2007, October 2007, January 2008, August 2008, February 2009, March 2009, June 2009  show the Veteran's skin was normal on examination.  Examination in August 2009, November 2009 and February 2010 noted multiple skin tags in the area of the neck; the Veteran elected to not have the tags removed.  In December 2010 the Veteran's skin was again noted as normal and well-hydrated.  In May 2011 there were multiple skin tags. 

In his present claim for service connection, received in April 2014, the Veteran asserted his claimed skin condition is possibly chloracne and possibly due to exposure to herbicides in service.

In August 2015 the Veteran received inpatient treatment at Hastings Hospital for acute pulmonary embolism.  In relevant part, the discharge diagnosis noted upper back eczema.  Treatment records also show diagnosis of actinic keratosis. 

Review of the evidence above shows the Veteran to be diagnosed with eczema and actinic keratosis, but there is no medical or lay evidence showing that either of these skin conditions became manifest during service or is otherwise related to service.  The Veteran appears to believe he has chloracne, and thus entitled to presumptive service connection due to herbicide exposure, but there is no diagnosis of chloracne of record.  VA has not established a presumptive relationship between eczema and actinic keratosis and herbicides, nor has the Veteran produced medical opinion asserting such a relationship.  

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a skin condition that is incurred in or otherwise related to service, to include exposure to herbicides.  Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Service connection for hiatal hernia/gastroesophageal reflux disease  

STRs show no indication of hiatal hernia or reflux during service.  He was discharged from service in October 1968.

In November 1985 the Veteran presented to Hastings Hospital complaining of symptoms including heartburn.  The clinical impression was reflux esophagitis.
 
The Veteran had an upper gastrointestinal series (UGI) as Hastings Hospital in September 1997 that showed mild gastroesophageal reflux disease (GERD).

The Veteran presented to the VA outpatient clinic in August 2007 complaining of cough for 2-3 years.  He denied acid reflux; however, the clinician's impression was cough, most likely GERD.

The Veteran had a barium swallow test at Hastings Hospital in October 2007 that showed no abnormality of the digestive tract.  He had a VA pulmonary consult in November 2007 that noted no history of hiatal hernia.  A February 2009 Hastings Hospital treatment note reflects that the Veteran requested medication for heartburn;  however, the Veteran denied heartburn in treatment notes dated in August 2008, March 2009, August 2009, November 2009, February 2010 and September 2010.

In his present claim for service connection the Veteran asserted that his present gastrointestinal condition, acid reflux and hiatal hernia are directly related to service or possibly secondary to a mental disorder or PTSD.

The Veteran had a VA esophageal disorder examination in January 2015, performed by a physician who reviewed the claims file.  The Veteran reported that his GERD symptoms may have started in the late 1960s.  The examiner diagnosed GERD and stated that the disorder is not likely related to PTSD or its medications and more likely related to his morbid obesity.

Review of the evidence above shows the Veteran to be diagnosed with GERD.  However, there is no evidence, to include any lay evidence offered by the Veteran, to show that he had reflux problems during service.  There is also no evidence showing that the present GERD, which was first documented 17 years after separation from service, is somehow related to service.  The VA examiner stated an opinion that the Veteran's GERD is caused by his body habitus; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis, 1 Vet. App. 66.  Further, the opinion of the VA examiner is not contradicted by any other medical evidence or opinion of record.  

The Board finds the competent and uncontroverted medical opinion of record demonstrates the Veteran does not have or hiatal hernia/GERD that is incurred in or otherwise related to service, or proximately caused or aggravated by a service-connected disability.  Therefore, the claim must be denied. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for PTSD is denied.

Service connection for coronary artery disease is granted.  

Service connection for sleep apnea is denied.
 
Service connection for a skin condition is denied.

Service connection for hiatal hernia is denied.  


REMAND

The Board finds that further development is required before the issues of entitlement to service connection for hypertension and erectile dysfunction may be adjudicated.

In his claim for service connection, received in April 2014, the Veteran contends that hypertension is possibly secondary to a heart condition, for which he was also seeking service connection.  He also asserted his claimed erectile dysfunction is possibly secondary to mental disease or to any medications he takes for a service-connected disability.

The Board has granted service connection for coronary artery disease; accordingly, the question arises as to whether his hypertension and/or erectile dysfunction are caused by, or aggravated by, this new service-connected disability.  The AOJ has not considered the question in the first instance.  Further, because the file contains medical evidence of the service-connected disability and also of the claimed disabilities on appeal, the Veteran has shown a prima facie case for secondary service connection and examination is warranted before the AOJ adjudicates the claims.  See 38 C.F.R. §  3.159(c)(4).  
  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the claims for service connection for hypertension and erectile dysfunction.  The claims file must be reviewed in conjunction with the claim.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension and/or erectile dysfunction are caused by his service-connected coronary artery disease?  

b. If not directly caused by the service-connected disability, are the hypertension and/or erectile dysfunction permanently worsened beyond normal progression (versus temporary exacerbation) by the service-connected coronary artery disease, or any other service-connected disability?  

c. If hypertension and/or erectile dysfunction are permanently worsened beyond normal progression (aggravated) by a service-connected disability, the examiner should attempt to enumerate the baseline level of disability and the degree of permanent worsening of the disability that is attributable to the service-connected disability.  

d. A rationale for the opinions expressed should be provided. 
  
2.  After completion of the above and any additional development deemed necessary, the claims for service connection for hypertension and erectile dysfunction should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand the Board intimates on opinion in regard to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


